DETAILED ACTION
1	This action is responsive to the amendment filed on June 29, 2021.
2	The rejection of claim 2 under 112, second paragraph, is withdrawn because of the applicant’s amendment.
3	Claims 1-19 are allowed.
STATEMENT OF REASONS FOR ALLOWANCE
4	The following is an examiner’s statement of reasons for allowance: 
	The closest prior art of record (US 6,190,421 B1) teaches a powder hair dyeing composition comprising cationic direct dyes optionally dispersed in an excipient chosen from organic excipients and inorganic excipients (see claim 1, composition (b)). However, the closest prior art of record (US’ 421 B1) does not teach or disclose a powder composition comprising the species of the claimed direct dyes in a combination with alkanolamine as an alkalizing agent as claimed. Accordingly, the claimed subject matter as a whole would not have been obvious to one having ordinary skill in the art of a hair powder dyeing formulation.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EISA B ELHILO whose telephone number is (571)272-1315.  The examiner can normally be reached on Monday-Friday, 7:00 AM to 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EISA B ELHILO/Primary Examiner, Art Unit 1761